The opinion of the Court was delivered by
Mr. Chief Justice McIver.
The only question presented by this appeal is whether the mortgage held by the appellant, as assignee, has priority over the mortgage held by the plaintiff. So far as this question turns upon conclusions of fact, we are bound, under the well settled rule, to adopt the findings of the master, concurred in by the Circuit Judge; for, on some of the more material, points, the testimony was conflicting, and it cannot with any propriety be said that the conclusious reached by the master, and concurred in by the Circuit Judge, are either without testimony to sustain them or are manifestly against the weight of the testimony.
The only question, therefore, which we are called upon to decide is whether the assignee of a note and mortgage transferred after maturity, can claim the protection of the equity rule in favor of purchases for valuable consideration without notice. That question has been so conclusively determined adversely to the view contended for by the appellant, by the very recent decision in the case of Patterson v. Rabb, 38 S. C., 138, that it is certainly unnecessary and scarcely proper to reopen the discussion. Regarding this as the only real question presented by this appeal, we have not deemed it necessary to go into any statement of the facts of the case, for which purpose reference may be had to the report of the master, where the facts will be found clearly and succinctly stated, and, therefore, that report should be incorporated in the report of this case.
The judgment of this Court is, that the judgment of the Circuit Court be affirmed.